Citation Nr: 1430426	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a separate compensable rating for any neurologic manifestations associated with a service-connected cervical spine disability, to include upper extremity radiculopathy.

REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claim on appeal stems from an increased rating claim for degenerative disc disease of the cervical spine.  This claim reached the Board in October 2010.  Based on the Veteran's complaints of arm pain which he relates to his cervical spine disability, the undersigned Veterans Law Judge (VLJ) expanded the Veteran's claim to include entitlement to a separate neurological disability affecting the upper extremities and remanded this claim to the RO to schedule a neurological examination. This development was completed in December 2011.  The Board finds that the RO/AMC substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim is ready for adjudication.  

In April 2010, the Veteran and his wife testified during a video conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The Board notes that VA received additional medical evidence after the last Supplemental Statement of the Case (SSOC) including VA treatment records, and a lumbar spine VA examination from April 2014.  The Board finds it inappropriate to request the Veteran submit a waiver of RO consideration in the instant case.  None of the newly obtained information discusses radiculopathy related to the Veteran's cervical spine, and is focused primarily on lower extremity radiculopathy related to a lumbar spine disability.  


FINDING OF FACT

Although the Veteran has complained of chronic pain radiating to his arms bilaterally, further examination demonstrates the service-connected cervical spine disability is not manifested by separately ratable neurological manifestations, to include upper extremity radiculopathy.  


CONCLUSION OF LAW

The criteria for a separate compensable rating for upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 4.1, 4.71a, 4.124a, Diagnostic Code 8610, 8710 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   None is found by the Board.  A November 2010 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible. The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran most recently underwent a VA examinations to identify any neurological abnormalities in December 2010.  Each examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any worsening in the Veteran's upper extremity pain since the December 2010 examinations.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

As noted above, this case was remanded to the RO/AMC for additional evidentiary development including providing additional notice, and scheduling the Veteran for a VA neurological examination. The RO/AMC completed these tasks in December 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, with regard to the Veteran's personal hearing, the undersigned identified the issues on appeal and elicited information from the Veteran concerning his cervical spine symptoms, including any claimed associated neurologic symptoms.  As such, the duties set forth in 38 C.F.R. § 3.103(c)(2) were met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Legal Criteria:  Increased Ratings 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected cervical spine disability has been assigned a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for cervical strain.  Under the General Rating Formula, any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, is to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  With the cervical spine rating completed, the only remaining question before the Board is whether a separate compensable evaluation is warranted for any associated objective neurologic abnormality, including radiculopathy of the upper extremities.

III.  Increased Ratings - Neurological Impairment, Upper Extremities

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities.  38 C.F.R. § 4.124a.

Upper extremity radiculopathy related to the cervical spine is evaluated under the Rating Schedule for "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a, Diagnostic Code 8610, 8710.   The upper radicular group (fifth and sixth cervicals), which is at issue, is specifically is addressed by Diagnostic Code 8610 for neuritis, and Diagnostic Code 8710 for neuralgia.  Each of these codes provides a 20 percent evaluation for mild incomplete paralysis in the minor or major extremity.  A 30 percent rating requires moderate incomplete paralysis in the minor extremity, whereas the same in the major extremity warrants a 40 percent rating. Severe incomplete paralysis results in a 40 percent evaluation for the minor extremity and a 50 percent rating for the major extremity.  The highest respective ratings of 60 percent regarding the minor extremity and 70 percent regarding the major extremity are reserved for complete paralysis.  With respect to the upper radicular group, complete paralysis occurs when all shoulder and elbow movements are lost or severely affected but hand and wrist movements are not affected. 38 C.F.R. § 4.124a, Diagnostic Code 8510.

"Incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.

The Board notes that words such as "mild," "moderate," and "severe" and are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.


IV.  Analysis

Based on the newly obtain medical evidence, the Veteran does not have incomplete paralysis at any level on either arm to warrant a separate compensable rating.  In December 2010, the RO scheduled the Veteran for separate muscle and neurological examination to determine the extent of any neurological abnormalities associated with the service-connected cervical spine disability.  The examiners found all upper extremity nerves functioned normally without evidence of even mild incomplete paralysis.   The Veteran's upper extremities had normal coordination, sense, and reflexes.  The Board notes that EMG testing was attempted, but the Veteran refused to complete portions of that examination, thus making any results incomplete.  Overall, no upper extremity radiculopathy was seen on either arm.  Without objective evidence of a compensable neurologic abnormality, the Board finds a separate rating is not warranted.  

The Board has also reviewed the remaining medical and lay evidence and finds no basis for a separate compensable rating for objective neurologic abnormalities associated with the service-connected cervical disability. Although the medical and lay evidence notes the Veteran's subjective complaints of upper extremity symptoms, none of these subjective complaints are substantiated by objective findings, such as EMG testing, which the Veteran refused to complete.  

Accordingly, the Board finds that the claim of entitlement to a separate compensable disability rating for neurological impairment, to include upper extremity radiculopathy, associated with the service-connected cervical spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against entitlement to a separate compensable rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, it has the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  
38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record demonstrates that the rating criteria are adequate. Presently, the Veteran has pain with normal functioning in both arms and the lack of objective evidence of compensable nerve damage.  The rating schedule provides for the most minimal of injury to the relevant nerve.  With the absence of any objective findings of an injury at the lowest level, and no evidence of any significant loss of use, the current disability cannot be considered exceptional.  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

For these foregoing reasons, referral of this case for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A separate compensable rating for upper extremity radiculopathy is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


